DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10733222.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same inventions.  Furthermore, the claims of the patent anticipate the claims of the application.

Claims of patent				Claims of application
1. A method, comprising: identifying a device associated with a first user profile, the first user profile being associated with an establishment within which the device is located; associating a second user profile with the device, resulting in the device being associated with the first user profile and the second user profile; receiving, from the device and after associating the second user profile with the device, audio data representing speech from a user; determining, after receiving the audio data, the first user profile; determining the second user profile is associated with the user; determining first policy data associated with the device, the first policy data indicating at least: the first user profile is to be used to perform a first action corresponding to a first intent, and the second user profile is to be used to perform a second action corresponding to a second intent; performing automatic speech recognition (ASR) processing on the audio data to generate text data; determining, using natural language understanding (NLU) processing, that the text data corresponds to the first intent; determining, based at least in part on the first policy data and the text data corresponding to the first intent, that the first user profile is to be used to perform the first action; determining a first component to perform the first action; sending, to the first component, a first indicator to perform the first action; sending, to the first component, information specific to the first user profile; receiving, from the first component, a second indicator that the first action was performed, the first action being responsive to the speech; and causing the device to output content representing the first action was performed.
2. The method of claim 1, further comprising: determining a first confidence value representing a correspondence between audio characteristics of the audio data and stored audio characteristics associated with a user identifier; after determining the first component, determining second policy data specific to the first component, the second policy data representing the user identifier is to be sent to the first component when the user identifier is associated with a confidence value satisfying a threshold confidence value; determining the first confidence value satisfies the threshold confidence value; and sending, prior to receiving the first indicator, the user identifier to the first component.
3. The method of claim 1, further comprising: sending, to the first component, a first instruction to indicate whether the first component is configured to perform the first action using the first user profile; receiving, from the first component, a second indicator representing the first component is configured to perform the first action using the first user profile; sending, to the first component, a second instruction to indicate whether the first component is configured to perform the first action using the second user profile; receiving, from the first component, a third indicator representing the first component is unable to perform the first action using the second user profile; and determining, based at least in part on the second indicator and third indicator, that the first user profile is to be used to perform the first action.
4. The method of claim 1, further comprising: determining previous NLU results data representing a previous input associated with the first user profile and the second user profile; determining a previous instruction to execute the previous NLU results data using the first user profile; and determining, based at least in part on the previous instruction, that the first user profile is to be used to perform the first action responsive to the speech.
5. A method, comprising: receiving, from a device, first data representing a first input from a user; determining a first user profile associated with the device, the first user profile being associated with an establishment within which the device is located; determining a second user profile associated with the device, the second user profile being associated with the user; determining first policy data associated with the device, the policy data indicating at least: the first user profile is to be used to perform a first action corresponding to a first intent, and the second user profile is to be used to perform a second action corresponding to a second intent; determining, using natural language understanding (NLU) processing, that the first input corresponds to the first intent; determining, based at least in part on the first policy data and the first input corresponding to the first intent, that the first user profile is to be used to perform the first action; and causing a first component to perform the first action using information specific to the first user profile.
6. The method of claim 5, further comprising: determining a first confidence value representing the first data is associated with a first user identifier; determining the first component is configured to perform the first action; after determining the first component, determining second policy data specific to the first component, the second policy data representing a user identifier is to be sent to the first component when the user identifier is associated with a confidence value satisfying a threshold confidence value; determining the first confidence value satisfies the threshold confidence value; and sending the first user identifier to the first component.
7. The method of claim 5, further comprising: sending, to the first component, an instruction to indicate whether the first component is configured to perform the first action using the first user profile; receiving, from the first component, a first indicator representing the first component is configured to perform the first action using the first user profile; sending, to the first component, an instruction to indicate whether the first component is configured to perform the first action using the second user profile; receiving from the first component, a second indicator representing the first component is unable to perform the first action using the second user profile; and causing, based at least in part on the first indicator and second indicator, the first component to perform the first action using the information specific to the first user profile.
8. The method of claim 5, further comprising: determining previous NLU results data representing a previous user input associated with the first user profile and the second user profile; determining a previous user instruction to execute the previous NLU results data using the first user profile; and causing, based at least in part on the previous user instruction, the first component to perform the first action using the information specific to the first user profile.
9. The method of claim 5, wherein the first data is audio data and wherein the method further comprises: performing automatic speech recognition (ASR) processing on the audio data to generate text data; and performing NLU processing on the text data to determine that the first input corresponds to the first intent, wherein: determining the first user profile and the second user profile occurs prior to determining the first policy data; and determining the first policy data occurs at least partially in parallel to at least one of the ASR processing or the NLU processing.
10. The method of claim 5, further comprising: determining the device is associated with a location identifier, the location identifier representing a communal location where the device is located; and determining the first policy data based at least in part on the location identifier.
11. The method of claim 5, further comprising: determining the first component is configured to cause the first action to be performed at a first location using the first user profile, the first location being a first distance away from the device; determining the first component is configured to cause the second action to be performed at a second location using the second user profile, the second location being a second distance away from the device; determining the first distance is less than the second distance; and causing, based at least in part on the first distance being less than the second distance, the first component to perform the first action using the information specific to the first user profile.
12. The method of claim 5, further comprising: receiving, from the device, second data representing a second input from the user; determining, using natural language understanding (NLU) processing, that the second input corresponds to the second intent; determining, based at least in part on the first policy data and the second input corresponding to the second intent, that the second user profile is to be used to perform the second action; and causing a second component to perform the second action using information specific to the second user profile.
13. The method of claim 12, further comprising: receiving, from the device, third data representing a third input from the user; determining, using natural language understanding (NLU) processing, that the third input corresponds to the second intent; determining the second action is unable to be performed using the first user profile; causing the device to output first content representing the second action is unable to be performed using the first user profile; causing the device to output second content requesting an identifier associated with the user; receiving, from the device, fourth data representing the identifier; determining the identifier is associated with the second user profile; and associating the second user profile with the device, wherein the second data is received after associating the second user profile with the device.
Claims 14-21 are similar to the above claims.
21. (New) A computer-implemented method comprising: receiving first data indicating a first profile is to be temporarily associated with a device already associated with a second profile; storing second data associating the first profile with the device; receiving input audio data corresponding to an utterance detected by the device; determining, using the second data, that the first profile is associated with the device; using the first profile to determine the utterance was spoken by a user associated with the first profile; performing speech processing using the input audio data to determine a command to be executed based at least in part on the first profile; and causing the command to be executed.  
22. (New) The computer-implemented method of claim 21, wherein using the first profile to determine the utterance was spoken by a user associated with the first profile comprises: processing the input audio data with respect to stored profile data representing a voice of the user; and determining, based at least in part on the processing, that the voice is represented in the input audio data.  
23. (New) The computer-implemented method of claim 21, wherein: performing the speech processing comprises determining natural language understanding (NLU) results data corresponding to the input audio data; and the method further comprises determining, based at least in part on the NLU results data, that the command is to be executed based at least in part on the first profile.  
24. (New) The computer-implemented method of claim 21, further comprising, prior to receiving the first data: determining third data corresponding to a request for permission to associate the first profile with the device; and causing output of the third data.  
25. (New) The computer-implemented method of claim 24, further comprising: determining a second device corresponding to the first profile, wherein causing output of the third data comprises causing the second device to output the third data.  
26. (New) The computer-implemented method of claim 24, further comprising, prior to determining the third data: receiving second input audio data; performing speech processing on the second input audio data to determine a request to perform a second command; and determining that further permission data is needed to perform the second command.  
27. (New) The computer-implemented method of claim 21, wherein: the first data is received based at least in part on the user being located in a space associated with the device.  
28. (New) The computer-implemented method of claim 27, further comprising: determining the user is no longer located in the space associated with the device; and causing the second data to be deleted.  
29. (New) The computer-implemented method of claim 21, wherein: the second data includes time data indicating a time of disassociation of the first profile from the device; and wherein the method further comprises using the time data to determine the input audio data is associated with a first time prior to the time of disassociation.  
30. (New) The computer-implemented method of claim 21, wherein the second profile corresponds to a communal profile.

Claims 31-40 are similar to the above claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 27, 31-33, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chao et al. (USPG 2019/0318729, hereinafter referred to as Chao).

Regarding claims 21 and 31, Chao discloses a computer-implemented method and system comprising: 
at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor (see figures 1 and 6), cause the system to:
receiving first data indicating a first profile is to be temporarily associated with a device already associated with a second profile (paragraph 80, user requests Swahili to be associated with the user profile; “… if the user 214 requests that a Swahili language model be employed, the automated assistant can request the Swahili language model from the remote device 208 and modify the user profile to identify the Swahili language model”; also see paragraph 105); 
storing second data associating the first profile with the device (paragraph 80, “the automated assistant can request the Swahili language model from the remote device 208 and modify the user profile to identify the Swahili language model”; and paragraph 101, “The speech recognition engine can select the user profile from a plurality of user profiles. Each of the plurality of user profiles can be associated with the client device”); 
receiving input audio data corresponding to an utterance detected by the device (figure 5, step 602); 
determining, using the second data, that the first profile is associated with the device (figure 5, steps 604-606; also see paragraph 80, determining and requesting language model from a remote device); 
using the first profile to determine the utterance was spoken by a user associated with the first profile (figure 5, step 610 and/or paragraphs 103-104); 
performing speech processing using the input audio data to determine a command to be executed based at least in part on the first profile (paragraph 89; SRE processes the audio input based on selected language model and acoustic model associated with first or second profile); and 
causing the command to be executed (paragraph 90, executing command).  

Regarding claim 22-23 and 32-33, Chao further discloses wherein using the first profile to determine the utterance was spoken by a user associated with the first profile comprises: processing the input audio data with respect to stored profile data representing a voice of the user (paragraphs 82-85 and/or figure 3, steps 302-306); and determining, based at least in part on the processing, that the voice is represented in the input audio data (paragraphs 82-85 and/or figure 3, steps 302-306), wherein: performing the speech processing comprises determining natural language understanding (NLU) results data corresponding to the input audio data (paragraph 30, “The text can then be further processed by the automated assistant (e.g., using a natural language understanding (NLU) engine and/or a dialog state engine) in determining responsive content for the spoken utterance”); and the method further comprises determining, based at least in part on the NLU results data, that the command is to be executed based at least in part on the first profile (paragraph 90, executing command).  

Regarding claims 27 and 37, Chao further discloses wherein: the first data is received based at least in part on the user being located in a space associated with the device (paragraphs 49-50 and 79-81, loading language model based on location of device).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Cruzada (USPG 2009/0138546, hereinafter referred to as Cruzada).

Regarding claims 24-25 and 34-35, Chao fails to explicitly disclose, however, Cruzada teaches prior to receiving the first data: determining third data corresponding to a request for permission to associate the first profile with the device; and causing output of the third data (paragraphs 23-25, sending a request to retrieve a second device’s user profile); and determining a second device corresponding to the first profile, wherein causing output of the third data comprises causing the second device to output the third data (paragraphs 23-25, allowing a first device to retrieve a second device’s user profile).  
Since Chao and Cruzada are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of allowing a device to request and retrieve user profile of another device.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Naqvi et al. (USPN 6714777, hereinafter referred to as Naqvi).

Regarding claims 28 and 38, Chao fails to explicitly disclose, however, Naqvi teaches determining the user is no longer located in the space associated with the device; and causing the second data to be deleted (col. 17, lines 42-44, delete user profile when moved out of area).  
Since Chao and Naqvi are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of deleting user profile when moving out of area.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Hansen et al. (USPN 7103018, hereinafter referred to as Hansen).

Regarding claims 29 and 39, Chao fails to explicitly disclose, however, Hansen teaches wherein: the second data includes time data indicating a time of disassociation of the first profile from the device; and wherein the method further comprises using the time data to determine the input audio data is associated with a first time prior to the time of disassociation (col. 7, lines 13-30; after a certain time, the profile is disassociated or deleted from the device, and any audio input received before the expiratory time would be process, and audio input received after expiration time period would not be processed using the profile).  
Since Chao and Hansen are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of removing user profile from a device after an expiratory time period.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 30 and 40 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Konttinen (USPG 2008/0250328, hereinafter referred to as Konttinen).

Regarding claims 30 and 40, Chao fails to explicitly disclose, however, Konttinen teaches the computer-implemented method of claim 21, wherein the second profile corresponds to a communal profile (paragraph 64, any device connected to the second device can select and download profiles (or communal profiles)).  
Since Chao and Konttinen are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of allowing devices to download communal profiles.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 26 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wynn et al. (USPN 8531835) teach a method allowing a second device to access user profile on a first device that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656